Citation Nr: 0909467	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-12 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active military service from April 1956 to 
April 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The Veteran testified at a Board hearing 
held at the RO in September 2008.  Additional evidence was 
received at the hearing, for which the Veteran waived his 
right to initial RO consideration.  At the hearing he also 
agreed to withdraw his prior request for a hearing before a 
Decision Review Officer at the RO.

At the September 2008 hearing, the Board granted the 
Veteran's request for an extension to December 23, 2008, in 
which to submit additional evidence.  The Veteran has not 
since provided any further information or evidence to the 
Board.

The Veteran has raised the issue of service connection for 
tinnitus.  The record shows that the RO is already processing 
that claim.


FINDING OF FACT
 
Bilateral hearing loss did not originate in service, was not 
manifested to a compensable degree within one year from the 
date of separation from service, and is not otherwise 
etiologically related to service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, and service incurrence of bilateral hearing 
loss as a chronic disease may not be presumed.  38 U.S.C.A. 
§§ 1131, 1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the Veteran with the 
contemplated notice in an August 2005 correspondence, except 
for notice concerning the initial disability rating and 
effective date to be assigned in the event service connection 
is granted for his claimed disorder.  He was provided with 
notice as to the latter two elements in the statement of the 
case, which under current caselaw can not be accepted as 
adequate notice.  In any event, given that, as discussed 
below, service connection for bilateral hearing loss is not 
warranted, he can not have been prejudiced by VA's failure to 
provide him with adequate notice of the referenced two 
elements.  See Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. 
Cir. 2007) (holding that any error in a Veterans Claims 
Assistance Act notice should be presumed prejudicial, and 
that VA has the burden of rebutting this presumption).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, all 
pertinent records identified by him have been obtained, and 
the record does not suggest that any relevant records remain 
outstanding.  38 U.S.C.A. § 5103A.  Moreover, the record 
shows that he was examined by VA in connection with his claim 
in January 2006. 

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service incurrence of an organic disease of the nervous 
system, such as sensorineural hearing loss, during peacetime 
service after December 31, 1946, may be presumed if 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends, through statements and his September 
2008 testimony, that his current hearing loss is due to 
exposure to jet noise as a mechanic in service.  He explains 
that he used hearing protection in service only on an 
occasional basis, and that he was not exposed to significant 
levels of noise during his post-service occupation as a 
painter.  He testified that he first noticed hearing deficits 
in his 40s (i.e. at least 18 years after service).

The service treatment records are silent for any reference to 
hearing loss complaints or findings.  Service audiometric 
testing at discharge revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
0
0
LEFT
5
0
-5
0
0

There is no post-service evidence of hearing loss until July 
2005.  The report of July 2005 private audiometric testing 
shows that he had bilateral sensorineural hearing loss.  A 
second private audiogram in September 2008 also showed the 
presence of bilateral hearing loss.

The Veteran underwent a VA examination in January 2006.  
Audiometric testing revealed the presence of hearing loss for 
VA purposes.  See 38 C.F.R. § 3.385 (2008).  The Veteran 
reported exposure to acoustic trauma as a jet engine 
mechanic.  He denied any post-service noise exposure of 
significance.  The examiner reviewed the claims file and 
interpreted the service records, including the audiometric 
testing, as not showing any hearing loss.  After examining 
the Veteran the examiner concluded that it was unlikely that 
the Veteran's hearing loss originated in service. 

The Board initially notes that service personnel records do 
show that the Veteran served as an airplane engine mechanic.  
He is also competent to describe exposure to loud noises 
during service, which is consistent with the circumstances 
and conditions of his service.  The Board finds that he was 
exposed to engine noise with only occasional use of hearing 
protection as claimed.

The service treatment records are silent for any reference to 
hearing loss complaints or findings, including on audiometric 
evaluation.  See Hensley v. Brown, 5 Vet. App. 155, 157 
(1993) (observing that the threshold for normal hearing is 0 
to 20 decibels).  After service, bilateral sensorineural 
hearing loss was first documented in July 2005.  The Veteran 
himself does not contend that he noticed hearing loss either 
in service or until at least 1978.  In any event, the absence 
of documented complaints of hearing loss until 2005 
interrupts continuity and is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the Veteran's entire medical history, including a 
lengthy period of absence of complaints.).

Moreover, the Veteran was examined by VA in order to address 
whether his hearing loss was etiologically related to 
service.  The examiner concluded that there was no such 
relationship.  His opinion is supported by the absence of any 
evidence of hearing loss in service or until decades 
thereafter. 

The Veteran himself contends that his hearing loss is 
etiologically related to acoustic trauma in service.  
Although the Veteran is competent to describe symptoms of 
hearing loss in service and through the years since discharge 
(which he has not done in this case, with respect to any 
period prior to 1978), he is not competent to provide a 
medical nexus opinion between his current hearing loss and an 
injury, disease, or event of service origin.  Where, as here, 
the determinative questions involve a medical diagnosis of 
hearing loss, not capable of lay observation, and medical 
causation of hearing loss, competent medical evidence is 
required to substantiate the claim.  As a lay person, the 
Veteran is not qualified through education, training, and 
expertise to offer an opinion on a medical diagnosis or 
causation of hearing loss.  For these reasons, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate that current bilateral hearing loss is related 
to an injury, disease, or event of service origin.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, there is no evidence of bilateral hearing loss in 
service or until more than 18 years after discharge, and no 
competent evidence linking the current hearing loss to 
service, including to any acoustic trauma experienced 
therein.  As the preponderance of the evidence therefore is 
against the claim, the claim must be denied.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


